731 N.W.2d 720 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Jerome KENNEDY, Defendant-Appellant.
Docket No. 132990. COA No. 252104.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the October 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions *721 presented should be reviewed by this Court. The motions to remand and to release evidence are DENIED.